Citation Nr: 0739410	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right leg 
disability, described as shortness of the extremity.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for herpes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had active duty service from December 1987 to 
December 1991 and from January 2002 to January 2003.
 
The issue of entitlement to service connection for herpes 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2005 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2005.  The remaining 
issues come before the Board on appeal from a February 2004 
rating decision by the RO.  A notice of disagreement was 
received in August 2004.  A statement of the case pertaining 
to all issues was issued in May 2006 and a substantive appeal 
was received in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 statement, the veteran requested a Board 
hearing to be conducted at the RO.  In accordance with 38 
C.F.R. § 20.700 (2007), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Under the circumstances, this case must be returned to the RO 
so that the veteran is afforded an opportunity to present 
testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO (either a Travel 
Board or videoconference hearing at the 
veteran's discretion).  The RO should 
notify the veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



